Mr. H. D. Dodgen               Opinion No. WW-1439
Executive Secretary
Game and Fish Commlsslon       Re:   Validity of Item l2b
Austin, Texas                        of the current appro-
                                     priation for the Game
                                     and Fish Commission,
                                     Ch. 62, Acts 1961, 57th
                                     Leg., 1st Called Ses-
                                     sion, regarding construc-
                                     tion of piers, ramps and
Dear Mr. Dodgen:                     related questions.
         Your request for an opinion reads as follows:
          "Your opinion WW-959 dated November 15,
     1960, in response to a request from this Depart-
    ment held that 'The Legislature has not author-
    ized the Game and Fish Commission to expend
    funds from the (Special) Game and Fish Fund'
    for the construction of~piers Into the Gulf
    of Mexico or inland bays for the purpose of
    accommodating the public In recreational
    fishing activities.'
.
          "Item 12b of the current appropriation
     for the Game and Fish Commission, Ch. 62. Acts
     1961, 57th Legislature, 1st Called Session, p.
     203 at p. 293, reads as follows:

                                    For the Years Ending
                               August 31,       August 31,
                                 1962             1963
         b.   For construction   $                $
              of piers, ramps,
              restrooms, and
              shelters for the
              use of fishermen
              in State Parks
              along the Gulf
              Coast and other
              areas of the State,
              including NTE $8,000
              for rehabilitating
Mr. H. D. Dodgen, page 2 (W-1439)


              the Port Lavaca pier,
              out of receipts to
              the Special Game and
              Fish Fund derived from
              fishing licenses. . . .
              . . . . . . . . . . $100,000          $100,000
         "The Game and Fish Commission has not expended
    the funds thereby appropriated, in the belief that
    the appropriation is void by reason of a lack of
    pre-exlstln law, Article 3, Sec. 44, Constitution
    of Texas, 1%76. A bill was introduced at the
    Regular Session of the 57th Legislature which
    would have specifically authorized such an ex-
    penditure; however, it did not pass.
          "In view of the fact of the appropriation,
     It is deemed advisable again to seek the opinion
     of the Attorney General in respect to the question:
          "Is the appropriation contained in
           Item 12b, supra, a valid and effec-
           tive appropriation?"
          Attorney General's Opinion WW-959 (1960) held that
the Legislature had not authorized the Game and Fish Commission
to construct piers into the Gulf of Mexico or the inland bays
for the purpose of accommodating the public in recreational
fishing activities.
          House Bill 710, introduced at the Regular Session of
the 57th Legislature, would have expressly authorized the ex-
penditure contained in Item 12b of the appropriations for the
Game and Fish Commission. However, this bill was not passed
out of the Game and Fish Committee of the House.
          Article III, Section 44 of the Texas Constitution
provides as follows:~
          "Sec. 44. The Legislature shall provide by
     law for the compensation of all officers, serv-
     ants, agents and public contractors, not provided
     for in this Constitution, but shall not grant
     extra compensation to any officer, agent, serv-
     ant, or public contractors, after such public
     service shall have been performed or contract
     entered into, for the performance of the same;
Mr. H. D. Dodger% Page 3 (WW-1439)


    nor grant, by appropriation or otherwise, any
    amount of money out of the Treasury of the State,
    to any individual, on a claim, real or pretended,
    when the same shall not have been provided for
    by pre-existing law; nor employ any one in the name
    of the State, unless authorized by pre-existing
    law."
          On the basis of the provisions of this Section, it
has been uniformly held that an appropriation by the Legis-
lature is void, If not authorized by pre-existing law. State
v. Haldeman, 163 S.W. 1020 (Civ.App. 1913, error ref.); mn
National Dank v. Sheppard, 123 Tex. 272, 71 S.W.2d 242 (1934);
Corsicana Cotton Mills v. Sheppard, 123 Tex. 352, 71 S.W.2d.
247 (1934).
          Therefore, you are advised that the appropriation
contained in Item 12b, supra, is void by reason of the absence
of pre-existing law.
                     SUMMARY
          Item 12b of the Current Appropriation for
     the Game and Fish Commission, Ch. 62, Acts 1961,
     57th Legislature, 1st Called Session, regarding
     the construction of piers, ramps, and related
     structures is void by reason of the absence of
     pre-existing law.
                               Very truly yours,
                               WILL WILSON
                               Attorney General of Texas



IRW:mkh
                                Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Robert Rowland
Norman Suarez
Grady Chandler
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore